Title: General Orders, 1 November 1775
From: Washington, George
To: 



Head Quarters, Cambridge, November 1st 1775
Parole, DorchesterCountersign Epsom


The General recommends it to those Officers, who have signified their Intention to continue in the service of the United Colonies another Campaign, not to run themselves to any expence in procuring Coats and Waistcoats until they are arranged into proper Corps and the Uniforms of the Regiment they belong to ascertained; which will probably be in a few days.
